Exhibit 10.2

 

SANCHEZ ENERGY CORPORATION

 

THIRD AMENDED AND RESTATED 2011 LONG TERM INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

Participant: Howard J. Thill

 

Address: 1000 Main Street, Suite 3000

 

Houston, Texas 77002

 

Number of Awarded Shares: 175,000 shares

 

Date of Grant: October 10, 2016

 

Vesting of Awarded Shares:

 

Vesting Date

 

Vested %

 

 

 

October 10, 2017

 

331/3

%

 

 

October 10, 2018

 

331/3

%

 

 

October 10, 2019

 

331/3

%

 

 

 

 

Total:

100

%

 

Sanchez Energy Corporation, a Delaware corporation (the “Company”), hereby
grants to the Participant, pursuant to the provisions of the Sanchez Energy
Corporation Third Amended and Restated 2011 Long Term Incentive Plan, as amended
from time to time in accordance with its terms (the “Plan”), a restricted stock
award pursuant to Section 6(b) of the Plan (this “Award”) of shares (the
“Awarded Shares”) of its Common Shares, effective as of the “Date of Grant” as
set forth above, upon and subject to the terms and conditions set forth in this
Restricted Stock Agreement (this “Agreement”) and in the Plan, which are
incorporated herein by reference. Unless otherwise defined in this Agreement,
capitalized terms used in this Agreement shall have the meanings assigned to
them in the Plan.

 

1.                                      EFFECT OF THE PLAN. The Awarded Shares
granted to Participant are subject to all of the provisions of the Plan and this
Agreement, together with all rules and determinations from time to time issued
by the Committee and by the Board pursuant to the Plan. The Company hereby
reserves the right to amend, modify, restate, supplement or terminate the Plan
without the consent of Participant, so long as such amendment, modification,
restatement or supplement shall not materially reduce the rights and benefits
available to Participant hereunder, and this Award shall be subject, without
further action by the Company or Participant, to such amendment, modification,
restatement or supplement unless provided otherwise therein.

 

2.                                      GRANT. This Award shall evidence
Participant’s ownership of the Awarded Shares, and Participant acknowledges that
he or she will not receive a stock certificate or stock in book entry form
representing the Awarded Shares unless and until the Awarded Shares vest as
provided in this Award and all Required Withholding (as defined in
Section 9(a) below) obligations applicable to the Vested Awarded Shares (as
defined in Section 3 below) have been satisfied. The Awarded Shares will be held
in custody for Participant, in a book entry account with the Company’s transfer
agent, until the Awarded Shares have vested in accordance with Section 3 below.
Participant agrees that the Awarded Shares shall be subject to all of the terms
and conditions set forth in this Agreement and the Plan, including, but not
limited to, the forfeiture conditions set forth in Section 4 below, the
restrictions on transfer set forth in Section 5 below and the satisfaction of
the Required Withholding as set forth in Section 9(a) below.

 

3.                                      VESTING SCHEDULE; SERVICE REQUIREMENT.
Except as otherwise accelerated by the Committee, a portion of the Awarded
Shares shall vest during Participant’s continued service with the Company or an
Affiliate (including Participant’s services for the Company pursuant to the
Services Agreement, dated as of December 19, 2011, by and between Sanchez Oil &
Gas Corporation and the Company) (“Continuous Service”) on each “Vesting Date”
set forth above (each, a “Vesting Date”), in each case, as set forth on the
first page of this Agreement under the heading “Vesting of Awarded Shares,” as
follows:

 

--------------------------------------------------------------------------------


 

(a)                                 thirty-three and one-third percent (33 1/3%)
of the Awarded Shares will vest on the first Vesting Date;

 

(b)                                 an additional thirty-three and one-third
percent (33 1/3%) of the Awarded Shares will vest on the second Vesting Date;
and

 

(c)                                  the remaining thirty-three and one-third
percent (33 1/3%) of the Awarded Shares will vest on the third Vesting Date.

 

Awarded Shares that have vested pursuant to this Agreement are referred to
herein as “Vested Awarded Shares” and Awarded Shares that have not yet vested
pursuant to this Agreement are referred to herein as “Unvested Awarded Shares.”
If an installment of the vesting would result in a fractional Vested Awarded
Share, such installment will be rounded to the next lower Awarded Share except
the final installment, which will be for the balance of the Awarded Shares. Upon
vesting of the Awarded Shares, the Company shall, unless otherwise paid by
Participant as described in Section 9(a) below, withhold that number of Vested
Awarded Shares necessary to satisfy any Required Withholding obligation of
Participant in accordance with the provisions of Section 9(a) below, and
thereafter instruct its transfer agent to deliver to Participant all remaining
Vested Awarded Shares in a stock certificate or in book entry form.

 

4.                                      CONDITIONS OF FORFEITURE. Upon any
termination of Participant’s Continuous Service (the “Termination Date”) by
Participant’s voluntary resignation or termination by the Company for Cause,
before all of the Awarded Shares become Vested Awarded Shares, all Unvested
Awarded Shares as of the Termination Date shall, without further action of any
kind by the Company or Participant, be forfeited. Unvested Awarded Shares that
are forfeited shall be deemed to be immediately transferred to the Company
without any payment by the Company or action by Participant, and the Company
shall have the full right to cancel any evidence of Participant’s ownership of
such forfeited Unvested Awarded Shares and to take any other action necessary to
demonstrate that Participant no longer owns such forfeited Unvested Awarded
Shares automatically upon such forfeiture. Following such forfeiture,
Participant shall have no further rights with respect to such forfeited Unvested
Awarded Shares. Participant, by his acceptance of this Award granted pursuant to
this Agreement, irrevocably grants to the Company a power of attorney to
transfer Unvested Awarded Shares that are forfeited to the Company and agrees to
execute any documents requested by the Company in connection with such
forfeiture and transfer. The provisions of this Agreement regarding transfers of
Unvested Awarded Shares that are forfeited shall be specifically performable by
the Company in a court of equity or law.

 

For purposes of this Agreement, “Cause” shall mean a termination of
Participant’s Continuous Service by the Company due to Participant’s
(i) commission of, conviction for, plea of guilty or nolo contendere to a
felony, or other material act or omission involving dishonesty or fraud,
(ii) gross negligence or willful malfeasance, or (iii) Participant’s continued
failure to substantially perform his job duties for the Company.

 

5.                                      NON-TRANSFERABILITY. Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise encumber or dispose
of any of the Unvested Awarded Shares, or any right or interest therein, by
operation of law or otherwise, except only with respect to a transfer of title
effected pursuant to Participant’s will or the laws of descent and distribution
following Participant’s death. References to Participant, to the extent relevant
in the context, shall include references to authorized transferees. Any transfer
in violation of this Section 5 shall be void and of no force or effect, and
shall result in the immediate forfeiture of all Unvested Awarded Shares.

 

6.                                      DIVIDEND AND VOTING RIGHTS. Subject to
the restrictions contained in this Agreement, Participant shall have the rights
of a stockholder with respect to the Awarded Shares, including the right to vote
all such Awarded Shares, including Unvested Awarded Shares, and to receive all
dividends, cash or stock, paid or delivered thereon, from and after the date
hereof (“Award Dividends”). In the event of forfeiture of Unvested Awarded
Shares, Participant shall have no further rights with respect to such Unvested
Awarded Shares. However, the forfeiture of the Unvested Awarded Shares pursuant
to Section 4 above shall not create any obligation to repay cash dividends
received as to such Unvested Awarded Shares, nor shall such forfeiture
invalidate any votes given by Participant with respect to such Unvested Awarded
Shares prior to forfeiture. In the event any federal, state and local income
and/or employment tax withholding requirements apply to the payment of (i) an
Award Dividend payable in Common Shares, the provisions of Section 9(a) below
shall be applied to the Award Dividend in the

 

2

--------------------------------------------------------------------------------


 

same manner as would have applied to the delivery of Awarded Shares or (ii) an
Award Dividend payable in cash, the applicable withholding requirements shall be
satisfied by reducing the amount of the payment due to Participant in respect of
the Award Dividend.

 

7.                                      CAPITAL ADJUSTMENTS AND CORPORATE
EVENTS. If, from time to time during the term of this Agreement, there is any
capital adjustment affecting the outstanding Common Shares as a class without
the Company’s receipt of consideration, the Unvested Awarded Shares shall be
adjusted in accordance with the provisions of Section 4(c) of the Plan. Any and
all new, substituted or additional securities to which Participant may be
entitled by reason of Participant’s ownership of the Unvested Awarded Shares
hereunder because of a capital adjustment shall be immediately subject to the
forfeiture provisions of this Agreement and included thereafter as “Unvested
Awarded Shares” for purposes of this Agreement.

 

8.                                      REFUSAL TO TRANSFER. The Company shall
not be required (i) to transfer on its books any Unvested Awarded Shares that
have been sold or otherwise transferred in violation of any of the provisions of
this Agreement or the Plan, or (ii) to treat as owner of such Unvested Awarded
Shares, or accord the right to vote or pay or deliver dividends or other
distributions to, any purchaser or other transferee to whom or which such
Unvested Awarded Shares shall have been so transferred.

 

9.                                      TAX MATTERS.

 

(a)                                 The Company’s obligation to deliver Awarded
Shares to Participant upon the vesting of such shares shall be subject to the
satisfaction of any and all applicable federal, state and local income and/or
employment tax withholding requirements (the “Required Withholding”). If the
Company has not received from Participant a certified check or money order for
the full amount of the Required Withholding by 5:00 P.M. Central Time on the
date Awarded Shares become Vested Awarded Shares or Participant has not made a
valid 83(b) Election (as defined below), the Company shall withhold from the
Vested Awarded Shares that otherwise would have been delivered to Participant a
whole number of Vested Awarded Shares necessary to satisfy Participant’s
Required Withholding, and deliver the remaining Vested Awarded Shares to
Participant. The amount of the Required Withholding and the number of Vested
Awarded Shares to be withheld by the Company, if applicable, to satisfy
Participant’s Required Withholding, as well as the amount reflected on tax
reports filed by the Company, shall be based on the value of the Vested Awarded
Shares as of 12:01 A.M. Central Time on the applicable Vesting Date. The
obligations of the Company under this Award will be conditioned on such
satisfaction of the Required Withholding.

 

(b)                                 Participant acknowledges that the tax
consequences associated with this Award are complex and that the Company has
urged Participant to review with Participant’s own tax advisors the federal,
state, and local tax consequences of this Award. Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. Participant understands that Participant (and not the
Company) shall be responsible for Participant’s own tax liability that may arise
as a result of the Award. Participant understands further that Section 83 of the
Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income
the fair market value of the Awarded Shares as of the Vesting Date. Participant
also understands that Participant may elect to be taxed at Grant Date rather
than at the time the Awarded Shares vest by filing an election under
Section 83(b) of the Code with the Internal Revenue Service and by providing a
copy of the election to the Company (an “83(b) Election”). PARTICIPANT
ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN
83(b) ELECTION IN ACCORDANCE WITH SECTION 83(b) OF THE CODE; THAT SUCH
83(b) ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE (AND A COPY OF
THE 83(b) ELECTION GIVEN TO THE COMPANY) WITHIN 30 DAYS OF THE GRANT OF AWARDED
SHARES TO PARTICIPANT; AND THAT PARTICIPANT IS SOLELY RESPONSIBLE FOR MAKING
SUCH 83(b) ELECTION.

 

10.                               ENTIRE AGREEMENT; GOVERNING LAW. The Plan and
this Agreement constitute the entire agreement of the Company and Participant
(collectively, the “Parties”) with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Parties
with respect to the subject matter hereof. If there is any inconsistency between
the provisions of this Agreement and of the Plan, the provisions of the Plan
shall govern. Nothing in the Plan and this Agreement (except as expressly
provided therein or herein) is intended to confer any rights or remedies on any
person other than the Parties. The Plan and this Agreement are to be construed
in accordance with and governed by the internal laws of the State of Delaware,
without giving effect to

 

3

--------------------------------------------------------------------------------


 

any choice-of-law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the Parties. Should any provision of the Plan or this Agreement
relating to the subject matter hereof be determined by a court of law to be
illegal or unenforceable, such provision shall be enforced to the fullest extent
allowed by law and the other provisions shall nevertheless remain effective and
shall remain enforceable.

 

11.                               INTERPRETIVE MATTERS. Whenever required by the
context, pronouns and any variation thereof shall be deemed to refer to the
masculine, feminine, or neuter, and the singular shall include the plural, and
vice versa. The term “include” or “including” does not denote or imply any
limitation. The captions and headings used in this Agreement are inserted for
convenience and shall not be deemed a part of this Award or this Agreement for
construction or interpretation.

 

12.                               NATURE OF PAYMENTS. Any and all grants or
deliveries of Awarded Shares hereunder shall constitute special incentive
payments to Participant and shall not be taken into account in computing the
amount of salary or compensation of Participant for the purpose of determining
any retirement, death or other benefits under (a) any retirement, bonus, life
insurance or other employee benefit plan of the Company, or (b) any agreement
between the Company and Participant, except as such plan or agreement shall
otherwise expressly provide.

 

13.                               AMENDMENT; WAIVER. This Agreement may be
amended or modified only by means of a written document or documents signed by
the Company and Participant. Any provision for the benefit of the Company
contained in this Agreement may be waived, either generally or in any particular
instance, by the Board or by the Committee. A waiver on one occasion shall not
be deemed to be a waiver of the same or any other breach on a future occasion.

 

14.                               NOTICE. Any notice or other communication
required or permitted hereunder shall be given in writing and shall be deemed
given, effective, and received upon prepaid delivery in person or by courier or
upon the earlier of delivery or the third business day after deposit in the
United States mail if sent by certified mail, with postage and fees prepaid,
addressed to the other Party at its address as shown beneath its signature in
this Agreement, or to such other address as such Party may designate in writing
from time to time by notice to the other Party in accordance with this
Section 14.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

 

By:

/s/ Gregory B. Kopel

 

Title:

Gregory B. Kopel - SVP & GC

 

Address:

1000 Main Street, Suite 3000

 

 

Houston, TX 77002

 

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THIS AWARD SHALL
VEST AND THE FORFEITURE RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY DURING THE
PERIOD OF PARTICIPANT’S CONTINUOUS SERVICE OR AS OTHERWISE PROVIDED IN THIS
AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED THIS AWARD). PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT OR THE PLAN SHALL CONFER
UPON PARTICIPANT ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF
PARTICIPANT’S CONTINUOUS SERVICE. Participant acknowledges receipt of a copy of
the Plan, represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Award subject to all of the terms and
provisions hereof and thereof. Participant has reviewed this Agreement and the
Plan in their entirety, has had an opportunity to obtain the advice of tax and
legal counsel prior to executing this Agreement, and fully understands all
provisions of this Agreement and the Plan. Participant hereby agrees that all
disputes arising out of or relating to this Agreement and the Plan shall be
resolved in accordance with the Plan. Participant further agrees to notify the
Company upon any change in the address for notice indicated in this Agreement.

 

DATED:

10/11/2016

 

SIGNED:

/s/ Howard J. Thill

 

 

PARTICIPANT

 

 

 

 

Address:

1000 Main Street, Suite 3000

 

 

Houston, TX 77002

 

5

--------------------------------------------------------------------------------